TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 23, 2022



                                   NO. 03-22-00612-CR


                                 Ex parte John Desmarais




             APPEAL FROM COUNTY COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE SMITH




This is an appeal from the orders entered by the county court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.